 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------X
 AMERIPRISE FINANCIAL SERVICES, INC.,

                           Petitioner,
                     Cross-Respondent,                    MEMORANDUM & ORDER

               - against -                                19 Civ. 7812 (NRB)

 JEFFREY R. SILVERMAN,

                      Respondent,
               Cross-Petitioner.
 ------------------------------------X
 NAOMI REICE BUCHWALD
 UNITED STATES DISTRICT JUDGE


      Ameriprise Financial Services, Inc. (“Ameriprise”) petitions

to   confirm    an   arbitral   award    it    obtained    against   Jeffrey   R.

Silverman (“Silverman”) in an arbitration before the Financial

Industry   Regulatory        Authority       (“FINRA”).      Silverman   cross-

petitions to vacate the award.           The Court confirms the award for

the reasons stated herein.

                                  BACKGROUND

      Ameriprise hired Silverman in January 2016.               On January 25,

2016, Silverman executed a Transition Promissory Note (the “Note”)

pursuant to which Ameriprise loaned him $280,190 at an interest

rate of 2.05% compounded annually.             Declaration of Christopher D.

Warren (“Warren Decl.”), Ex. B (“TPN”) ¶ 1.                 The Note provided

that “[i]f [Silverman’s] employment with Ameriprise terminates for

any reason including . . . resignation . . . the unpaid balance of


                                         1
the principal sum, plus accrued interest, shall be due and payable

as of the date of [the resignation].”                TPN ¶ 2.        Moreover, “[i]n

the event of a default by [Silverman] on this loan, or the

obligations     described      herein,        the   interest     rate       on   unpaid

principle [sic] and interest shall convert to the maximum rate

allowable by applicable law for both the post default, pre-judgment

period, as well as any period post-judgment as allowable by law.”

TPN ¶ 1.

         The Note also provided that “any dispute arising between

[Silverman      and     Ameriprise]   (including         but     not    limited      to

[Silverman’s] default on the loan) shall be subject to arbitration

pursuant to the FINRA Code of Arbitration Procedure for Industry

Disputes.”      TPN ¶ 6.      Additionally, it contained a fee-shifting

clause    stating      that   Silverman       “agrees   to     pay    all    costs   of

collection, whether or not suit or action is filed hereon, in the

event that payment is not made in accordance with the provisions

of this Note.         The costs of collection shall include but are not

limited    to   reasonable     attorney’s       fees    for    collection        efforts

before commencing any legal proceeding, in arbitration, at trial,

and on appeal.        If . . . arbitration is commenced, the amount of

such reasonable attorney’s fees shall be fixed by the arbitrator

. . . .”    TPN ¶ 9.      New York law governed the Note.               TPN ¶ 10.

     Silverman resigned from Ameriprise in August 2017.                      On August

25, 2017, Ameriprise commenced an arbitration against Silverman by

                                          2
filing a statement of claim for breach of the Note and unjust

enrichment with FINRA’s Office of Dispute Resolution.                 Declaration

of Scott. A. La Porta (“La Porta Decl.”), Ex. 2 at 1. 1                Ameriprise

sought, among other things, $275,471.40 in compensatory damages,

attorneys’ fees and costs, and pre- and post-award interest.                    La

Porta Decl., Ex. 2 at 2.

      On October 13, 2017, Silverman filed with FINRA a statement

of answer and counterclaim, in which he asserted counterclaims for

promissory          fraud,       fraudulent         inducement,         negligent

misrepresentation, negligence, breach of contract, breach of the

implied covenant of good faith and fair dealing, unjust enrichment,

and violations of the New York Wage Theft Prevention Act.                      Id.,

Ex.   2   at   1.     He     sought   a   declaration    that   the     Note   was

unenforceable, compensatory damages of not less than $1 million,

punitive damages, and attorneys’ fees and costs, among other

relief.    Id., Ex. 2 at 2.

      Concurrent with the filing of his answer and counterclaims,

Silverman executed a FINRA Submission Agreement in which he agreed

to submit all of Ameriprise’s claims and his counterclaims to

arbitration     before     FINRA.     Id.,    Ex.   1.    In    the   Submission

Agreement, Silverman agreed “to abide by and perform any award(s)

rendered pursuant to [the] Submission Agreement.”               Id., Ex. 1.



1 The arbitration was captioned Ameriprise Financial Services, Inc. v. Jeffrey
R. Silverman with FINRA case number 17-02291.

                                          3
        Pursuant to FINRA’s arbitration rules, the parties selected

an arbitration panel of two public arbitrators, James Alexander

Brown and Steven C. Kasarda, and one nonpublic arbitrator, Mitchell

Jay Bayer.     Id., Ex. 2 at 6.    Two pre-hearing conferences were

held on January 8 and November 1, 2018, after which eight hearings

were held from November 6 through 9, 2018.         Id., Ex. 2 at 4.

Additional hearings were scheduled for January 14 through 16, 2019,

but they were postponed at Silverman’s request.      Id., Ex. 2 at 4.

Another pre-hearing conference was then held on February 8, 2019,

after which another eight hearings were held from June 25 through

June 28, 2019.     Id., Ex. 2 at 4.     During the proceedings, each

party filed a discovery motion.        Id., Ex. 2 at 4.     Of the 16

hearings, two concerned the prosecution of Ameriprise’s claims

against Silverman and 14 concerned the prosecution of Silverman’s

counterclaims against Ameriprise.      Warren Decl. ¶ 12.   Ameriprise

engaged an expert witness in order to defend against Silverman’s

counterclaims.     Supplemental Declaration of Christopher D. Warren

¶ 16.    At the close of the hearings, Ameriprise requested an award

of $631,256.66 inclusive of attorneys’ fees, costs, and pre-award

interest, and requested post-award interest of $120.5486 per day

beginning June 24, 2019.    La Porta Decl., Ex. 2 at 2.

        On August 6, 2019, the arbitration panel unanimously entered

an award in favor of Ameriprise (the “Award”).      Id., Ex. 2 at 2.

The Award granted Ameriprise $358,891.03 in compensatory damages,

                                   4
interest on those damages at 9% per annum beginning 30 days after

the panel’s issuance of the Award, $211,821.30 “in attorneys’ fees

pursuant to the terms of the promissory note,” and $60,544.33 “in

costs,” for a total of $631,256.66, or the amount that Ameriprise

had requested at the close of the hearings.             Id., Ex. 2 at 2-3.

On August 20, 2019, Ameriprise filed a petition to confirm the

Award.     On October 16, 2019, Silverman cross-petitioned to vacate

it.

                                  DISCUSSION

       “[T]he confirmation of an arbitration award is a summary

proceeding that merely makes what is already a final arbitration

award a judgment of the [C]ourt.”            Florasynth, Inc. v. Pickholz,

750 F.2d 171, 176 (2d Cir. 1984).             The Federal Arbitration Act

(the “FAA”) governs the confirmation and vacatur of an award

rendered in a FINRA arbitration.            E.g., Dishner v. Zachs, No. 16

Civ. 4191 (LGS), 2016 WL 7338418, at *1 (S.D.N.Y. Dec. 19, 2016)

(collecting cases).        Under the FAA, “[o]n application for an order

confirming [an] arbitration award, the court ‘must grant’ the order

‘unless the award is vacated, modified, or corrected as prescribed

in    [9   U.S.C.   §§   10,   concerning    vacatur,   and   11,   concerning

modification].’”         Hall St. Assocs., L.L.C. v. Mattel, Inc., 552

U.S. 576, 587 (2008) (quoting 9 U.S.C. § 9).

       “A party moving to vacate an arbitration award has the burden

of proof, and the showing required to avoid confirmation is very

                                       5
high.”    D.H. Blair & Co., Inc. v. Gottdiener, 462 F.3d 95, 110 (2d

Cir. 2006).    Indeed, an “arbitration decision must be confirmed if

there is any basis for upholding the decision and if there is even

a barely colorable justification for the outcome reached.”               Bear,

Sterns & Co., Inc. v. 1109580 Ontario, Inc., 409 F.3d 87, 91 (2d

Cir. 2005) (internal quotation marks omitted).               “The arbitrator’s

rationale for an award need not be explained,” D.H. Blair & Co.,

462 F.3d at 110, and the award should be upheld “‘if the [C]ourt

can discern any valid ground for it.’”                 NDV Inv. Co. v. APEX

Clearing Corp., No. 14 Civ. 923 (RMB), 2015 WL 151043, at *2

(S.D.N.Y. Jan. 8, 2015) (quoting Freedom Investors Corp. v. Hadath,

No. 11 Civ. 5975, 2012 WL 383944, at *4 (S.D.N.Y. Feb. 7, 2012)).

Accordingly, the Court’s review “is highly deferential to the

arbitrators,    and   relief   on   such   a   claim    is   therefore   rare.”

STMicroelectronics, N.V. v. Credit Suisse Sec. (USA) LLC, 648 F.3d

68, 78 (2d Cir. 2011) (internal quotation marks omitted).

     Silverman offers two bases on which he contends that the Court

should vacate the Award: § 10(a)(4) of the FAA and manifest

disregard of the Note’s fee-shifting clause.             The Court addresses

each in turn.

     1.    Section 10(a)(4)

     Section 10(a)(4) of the FAA provides that the Court “may make

an order vacating the award . . . where the arbitrators exceeded

their powers, or so imperfectly executed them that a mutual, final,

                                      6
and definite award upon the subject matter submitted was not made.”

9   U.S.C.    §   10(a)(4).   The   Second   Circuit   “has   ‘consistently

accorded the narrowest of readings to the FAA’s authorization to

vacate awards pursuant to § 10(a)(4).’”            T.Co. Metals, LLC v.

Dempsey Pipe & Supply, Inc., 592 F.3d 329, 342 (2d Cir. 2010)

(quoting Banco de Seguros del Estado v. Mut. Marine Office, Inc.,

344 F.3d 255, 262 (2d Cir. 2003)).           Thus, “[t]he focus of [the

Court’s] inquiry in challenges to an arbitration award under

section 10(a)(4) is whether the arbitrators had the power, based

on the parties’ submissions or the arbitration agreement, to reach

a certain issue, not whether the arbitrators correctly decided

that issue.”        Jock v. Sterling Jewelers Inc., 646 F.3d 113, 122

(2d Cir. 2011) (internal quotation marks omitted and emphasis in

original).        “In other words, once [the Court] determine[s] that

the parties intended for the arbitration panel to decide a given

issue, it follows that ‘the arbitration panel did not exceed its

authority in deciding that issue – irrespective of whether it

decided the issue correctly.’”       T.Co Metals, LLC, 592 F.3d at 346

(quoting Stolt-Nielsen SA v. AnimalFeeds Int’l Corp., 548 F.3d 85,

101   (2d    Cir.   2008)).   Silverman   argues   that   the   arbitrators

exceeded their authority for two reasons, neither of which is even

remotely persuasive.

      First, Silverman contends that the arbitrators exceeded their

authority because they awarded what he believes were erroneous

                                      7
amounts of compensatory damages, attorneys’ fees, and costs. 2

However, under § 10(a)(4), “the petitioner must do more than show

‘that the arbitrator committed an error – or even a serious

error.’”    Wells Fargo Advisors LLC v. Tucker, 373 F.Supp. 3d 418,

424   (S.D.N.Y.    2019)    (internal       alterations   omitted)     (quoting

Merrill Lynch, Pierce, Fenner & Smith, Inc. v. Bobker, 808 F.2d

930, 933 (2d Cir. 1986)).         Silverman must instead establish that

he and Ameriprise did not submit the determination of compensatory

damages, attorneys’ fees, and costs to the arbitrators.                     T.Co

Metals, LLC, 592 F.3d at 346.        However, by submitting all of their

claims under the Note to arbitration, the parties did just that,

as the Note empowered Ameriprise “to collect on [the] Note” and

required Silverman to pay Ameriprise “all costs of collection,”

which “shall include but are not limited to reasonable attorney’s

fees for collection efforts before commencing any legal proceeding



2 Silverman has failed to demonstrate that these amounts were erroneous. For
example, while he maintains that the correct amount of compensatory damages was
$286,176.64 based on $275,471.40 owed upon termination and a 2.05% interest
rate compounded annually for the period between his termination and the Award,
the Note provided that “[i]n the event of a default . . . the interest rate on
unpaid principle and interest shall convert to the maximum rate allowed by
applicable law for . . . the post default, pre-judgment period,” TPN ¶ 1, which,
under New York law, is 9%, N.Y. C.P.L.R. § 5004. While neither party supplied,
nor does the Court have access to, the elements of the 358,891.03 of compensatory
damages granted under the Award, $275,471.40 appreciating at 9% for the 711
days between Silverman’s termination and the issuance of the Award yields an
amount far closer to $358,891.03 than $286,176.64. In any event, “[t]o the
extent [Silverman] disputes the arbitrator’s factual findings on damages, they
are beyond [the Court’s] review,” Bergheim v. Sirona Dental Sys., Inc., 711
Fed. App’x 43, 46 (2d Cir. 2017), because “[a]n arbitrator’s factual findings
are generally not open to judicial challenge, and we accept the facts as the
arbitrator found them,” Westerbeke Corp. v. Daihatsu Motor Co., Ltd., 304 F.3d
200, 213 (2d Cir. 2002) (internal quotation marks omitted).

                                        8
[and] in arbitration[.]”         TPN ¶¶ 8-9 (emphasis added).                 Plainly,

then, the arbitrators had authority to award the relief that they

granted.

       Second, Silverman argues that the arbitrators exceeded their

powers   in    issuing   the    Award     because     two   of   the    arbitrators

allegedly violated FINRA Rule 13408(a), which provides that prior

to their appointment to a panel, arbitrators “must disclose to the

Director [of FINRA] any circumstances which might preclude the

arbitrator from rendering an objective and impartial determination

in the proceeding[.]”.           See Encyclopaedia Universalis S.A. v.

Encyclopaedia Britannica, Inc., 403 F.3d 85, 92 (2d Cir. 2005)

(“Under the FAA, an award issued by arbitrators who are not

appointed in accordance with agreed-upon procedures may be vacated

because the arbitrators ‘exceeded their powers.’” (quoting Avis

Rent A Car Sys., Inc. v. Garage Emp. Union, Local 272, 791 F.2d

22, 23 (2d Cir. 1986))).           Specifically, Silverman asserts that

Kasarda failed to disclose that he presided over Fayad et al. v.

UBS Financial Servs. Inc., et al., FINRA case number 15-02579, and

Paul v. UBS Financial Servs. Inc., FINRA case number 14-02369, and

that   Bayer   failed    to    disclose       that   he   presided     over   another

arbitration.

       But Kasarda’s Arbitrator Disclosure Report disclosed that he

presided over Fayad and Paul, see Supplemental Declaration of Scott

A. La Porta, Ex. 1 at 2-3, and FINRA has confirmed that Bayer’s

                                          9
undisclosed arbitration was confidential because it never reached

an award, see Declaration of James E. Fanto ¶¶ 8-9.                      Moreover,

Silverman does not offer a single reason why presiding over any of

those arbitrations would constitute a “circumstance[] which might

preclude    [Kasarda      or   Bayer]   from     rendering    an   objective      and

impartial    determination”       in    his    arbitration    with      Ameriprise.

FINRA Rule 13408(a); cf. Applied Indus. Materials Corp. v. Ovalar

Makine Ticaret Ve Sanayi, A.S., 492 F.3d 132, 137 (2d Cir. 2007)

(explaining that an arbitrator can be disqualified for “evident

partiality” under § 10(a)(2) of the FAA “only when a reasonable

person, considering all of the circumstances, ‘would have to

conclude’ that an arbitrator was partial to one side.” (emphasis

in original) (quoting Morelite Constr. Corp. v. N.Y.C. Dist.

Council Carpenters Benefit Funds, 748 F.2d 79, 84 (2d Cir. 1984))).

     Silverman     has     accordingly        failed   to   demonstrate     by    any

measure,    let   alone    the   formidable      one   required    to    vacate    an

arbitral award, that the arbitrators exceeded their authority in

issuing the Award.

     2. Manifest Disregard of the Note’s Fee-Shifting Clause

     As a “judicial gloss” on the bases set forth in 9 U.S.C. § 10

for vacatur of an arbitral award, “the [C]ourt may set aside an

arbitration award if it was rendered in manifest disregard of the

law.”   Schwartz v. Merrill Lynch & Co., Inc., 665 F.3d 444, 451

(2d Cir. 2011) (internal quotation marks omitted).                   To vacate an

                                         10
award for manifest disregard of the law, the Court must consider

“first, ‘whether the governing law alleged to have been ignored by

the   arbitrators   was   well    defined,     explicit,   and   clearly

applicable,’ and, second, whether the arbitrator knew about ‘the

existence of a clearly governing legal principle but decided to

ignore it or pay no attention to it.’”        Jock, 646 F.3d at 121 n.1

(quoting Westerbeke Corp. v. Daihatsu Motor Co., 304 F.3d 200, 209

(2d Cir. 2002)).

      Courts “‘apply a notion of “manifest disregard” to the terms

of [an] agreement analogous to that employed in the context of

manifest disregard of the law.’”         Schwartz, 665 F.3d at 452

(quoting Yusuf Ahmed Alghanim & Sons, W.L.L. v. Toys “R” Us, Inc.,

126 F.3d 15, 25 (2d Cir. 1997)).             Accordingly, “vacatur for

manifest disregard of a commercial contract is appropriate only if

the arbitral award contradicts an express and unambiguous term of

the contract or if the award so far departs from the terms of the

agreement that it is not even arguably derived from the contract.”

Westerbeke, 304 F.3d at 222.     Put differently, “‘interpretation of

the contract terms is within the province of the arbitrator and

will not be overruled simply because [the Court] disagree[s] with

[the] interpretation.’”     Schwartz, 665 F.3d at 452 (internal

alterations omitted) (quoting Yusuf Ahmed, 126 F.3d at 25).

      Silverman argues that the attorneys’ fees granted under the

Award must be vacated for manifest disregard of the Note’s fee-

                                   11
shifting clause, which provides that Silverman is liable for

Ameriprise’s “reasonable attorney’s fees for collection efforts

. . . in arbitration.”       TPN ¶ 9.     Silverman does not assert that

the amount of attorneys’ fees awarded by the arbitrators was

unreasonable.     Instead, he contends that the fee-shifting clause

expressly and unambiguously prohibits an award of attorneys’ fees

that is based in any way on Ameriprise’s efforts to defend against

his counterclaims.

     However, under New York law, which governs the terms of the

Note, a contractual provision is unambiguous only if it has “‘a

definite and precise meaning . . . concerning which there is no

reasonable    basis    for   a   difference    of   opinion.’”     Nowak   v.

Ironworkers Local 6 Pension Fund, 81 F.3d 1182, 1192 (2d Cir. 1996)

(quoting Breed v. Ins. Co. of N. Am., 46 N.Y.2d 351, 355 (N.Y.

1978)).   Accordingly, the fee-shifting clause unambiguously means

what Silverman says it does only if any contrary reading would be

unreasonable.     But that is plainly not the case as “collection

efforts   .   .   .   in   arbitration”   is    reasonably,   if   not   most

reasonably, read to include efforts to oppose counterclaims that

seek to invalidate the Note.            In fact, that is exactly what

happened here, as Silverman’s counterclaims sought a declaration

that the Note was unenforceable.              Ameriprise therefore had no

choice but to defend against Silverman’s counterclaims in order to

collect payment under the Note.

                                     12
